WILLIAM E. DOYLE, Circuit Judge,
concurring:
I must concur specially in the above-entitled case. The sole issue on which I have some misgivings about a general affirmance is that we have not provided any guidelines for establishing a systematic program for a counseling service within the institution.
I question, first of all, whether the use of so-called writ writers should be given the stamp of approval because of the consequences which can flow from putting inmates in a position in which they have other inmates under obligation to them. It is said that no other program is possible because of lack of funds. But, I do believe that the Bar Association and the law schools would cooperate in a counseling and assistance service. Perhaps students from the University of Oklahoma, Oklahoma City University, Tulsa University Law School and Oral Roberts University would cooperate in sending students to the institution to interview inmates and perform research under the guidance of faculty members. It may well be that the institution-wise and hardened counselors are capable. I do not know about this. But, it was brought out in oral arguments that use of them creates secondary problems. I can readily understand this. So, my position is that some effort must be made to use other resources before the entire responsibility is placed on inmates.